 
Exhibit 10.1
 
LETTER OF INTENT
 
THIS LETTER OF INTENT (the “LOI”), is entered into by and,
 
 
BETWEEN:  STANDARD CAPITAL CORPORATION, a Delaware corporation having an office
at 557 M. Almeda Street, Metro Manila, Philippines

 
 

                         (“COMPANY”) 
 
AND:
PLURES TECHNOLOGIES, INC., a Delaware corporation having an office at 4070 West
Lake Road Canandaigua, New York 14424, USA



                          (“PLURES”)


BACKGROUND AND PURPOSE


WHEREAS, the Company is a publicly traded company on the United States
over-the-counter (“OTC”) bulletin board securities market under the symbol
“SNDC.”


WHEREAS, Plures is a business development company specializing in creating and
acquiring high-potential innovations using a market-need, business-value,
technology-feasibility screening process, and Plures has entered into an
acquisition agreement to acquire a MEMS technology product manufacturing company
(“MemsCo”) which pioneered the field of magnetic-based sensor manufacturing
technology which is often referred to as “spintronics.”


WHEREAS, the Company and Plures desire to enter into a reverse acquisition
transaction whereby the Company will acquire all of the shares of outstanding
capital stock of Plures in exchange for the issuance of a controlling ownership
interest in the Company to the stockholders of Plures.


AGREEMENT


NOW, THEREFORE,  in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


 
1.  
Except for the provisions in Paragraphs 1 and Paragraphs 8, 9, 10, 13 and 14,
this proposal is expressly intended to be non-binding and subject to the
satisfactory completion of due diligence and the negotiation of a mutually
acceptable definitive agreement between the Company and Plures with regard to
this transaction.

 
2.  
The Company and Plures agree that they will use best efforts to enter into a
definitive agreement containing substantially the same terms and provisions as
set forth in Paragraphs 3-5 of this LOI within twenty (20) days from the date of
execution of this LOI (the “Definitive Agreement”).

 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
 
3.  
Upon the completion of the conditions set forth in Paragraph 4 below, and the
accuracy of the parties’ representations and warranties and performance of
applicable covenants in the Definitive Agreement, the Company will acquire all
of the issued and outstanding capital stock of Plures (through a reverse
acquisition transaction) in exchange for the issuance to the Plures stockholders
of 42,500,000 shares of common stock of the Company  (the “Exchange”).  Upon
Closing, Plures shall become a wholly-owned subsidiary of the Company.

 
4.  
The closing of the Exchange (the “Closing”) shall occur on or before thirty (30)
days from completion of (a) Plures’ audit of its financial statements and those
of MemsCo, as required to be reported pursuant to the Securities Exchange Act of
1934, as amended, (b) the sale through a private placement of between 3,000,000
and 3,500,000 new shares of capital stock of the Company at $0.50 per share for
gross proceeds of between $1,500,000 and $1,750,000 (the “Financing”), (c) the
satisfaction of all liabilities of the Company, and (d) the Plures’ acquisition
of MemsCo.  Immediately prior to the Closing, the Company will have between
10,500,000 and 11,000,000 shares issued and outstanding, including those issued
in the Financing.

 
5.  
The Definitive Agreement shall contain customary representation and warranties,
covenants and indemnification provisions for transactions of this nature.

 
6.  
Upon execution of the Definitive Agreement, the Company shall use best efforts
to consummate the Financing.  It is the intent of the parties that funds raised
in the Financing shall be advanced to Plures in order for Plures to consummate
the acquisition of MemsCo.  The parties shall negotiate in good faith definitive
agreements to allow for such advance, including a security interest in the
assets of MemsCo.

 
7.  
The Company represents that it has timely filed all necessary periodic reports
with the Securities Exchange Commission as required under the Securities
Exchange Act of 1934, as amended.

 
8.  
No party hereto will make any disclosure or public announcements of the proposed
transactions, the LOI or the terms thereof without the prior consent of the
other parties, which shall not be unreasonably withheld, or except as required
by relevant securities laws; provided, however, each party may issue press
releases in the ordinary course of business.

 
9.  
Each party agrees and acknowledges that such party and its directors, officers,
employees, agents and representatives will disclose business information and
information about the proposed transaction in the course of securing financings
for the Company and Plures and that the parties and their representatives may be
required to disclose that information under the continuous disclosure
requirements of the Securities Exchange Act of 1934, as amended.

 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
 
10.  
This LOI shall be construed in accordance with, and governed by, the laws of the
State of Delaware, and each party separately and unconditionally subjects itself
to the jurisdiction of any court of competent authority in the State of
Delaware, and the rules and regulations thereof, for all purposes related to
this agreement and/or their respective performance hereunder.

 
11.  
The parties shall prepare, execute and file any and all documents necessary to
comply with all applicable federal and state securities laws, rules and
regulations in any jurisdiction where they are required to do so.

 
12.  
All references to currency in this LOI are references to the lawful currency of
the United States of America.

 
13.  
This LOI may be executed in counterparts, by original or facsimile signature,
with the same effect as if the signatures to each such counterpart were upon a
single instrument; and each counterpart shall be enforceable against the party
actually executing such counterpart.  All counterparts shall be deemed an
original copy.

 
14.  
The delay or failure of a party to enforce at any time any provision of this LOI
shall in no way be considered a waiver of any such provision, or any other
provision of this LOI.  No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.







DATED EFFECTIVE: 3/15/11




STANDARD CAPITAL CORPORATION




/s/ Alexander B. Magallano_______________
Name: Alexander B. Magallano
Title: CEO






PLURES TECHNOLOGIES, INC.




/s/ David R. Smith_______________________
Name: David R. Smith
Title: CEO






 
-3-

--------------------------------------------------------------------------------

 

